Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-11-2008

In Re Washington
Precedential or Non-Precedential: Precedential

Docket No. 07-2541




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In Re Washington " (2008). 2008 Decisions. Paper 12.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/12


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 07-2541


                   IN RE: RAYMOND EDWARD WASHINGTON.
                               a/k/a Talib Alim,
                             a/k/a Kennard Gregg,

                                    Raymond Edward Washington,
                                             Petitioner




                     ON PETITION FOR WRIT OF MANDAMUS
                        (Related to E.D. Pa. No. 04-cr-00103)


  Present: SLOVITER, GREENBERG, Circuit Judges, and IRENAS,* Senior District
                                Judge.


                                       ORDER

       Upon consideration of the Petition for Writ of Mandamus, the Answer and Reply
thereto, and the arguments of counsel on October 27, 2008,

       It is hereby ORDERED, ADJUDGED and DECREED by this Court that petition
for writ of mandamus is granted, all in accordance with the opinion of this Court.




                                                s/ Joseph E. Irenas
                                                Senior District Judge




   *
   Honorable Joseph E. Irenas, Senior United States District Judge for the District of
New Jersey, sitting by designation.
DATED: December 11, 2008
tmm/cc: David L. McColgin, Esq.
        Stephen A. Miller, Esq.
        Robert A. Zauzmer, Esq.